Citation Nr: 1339902	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  12-01 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for epididymitis, and if so, whether service connection is warranted.


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 through July 1982, with four months of additional active duty service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Board notes that in addition to the paper claims file in this case, an electronic VA paperless claims file has also been associated with the Veteran's claim, and has been reviewed.  A review of these electronic documents reveals that they include VA treatment records.  Thus, any future consideration of this appellant's case should take into account the existence of this electronic record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled for a Travel Board hearing on April 25, 2013.  On April 23, 2013, VA received a letter from the Veteran dated April 12, 2013, indicating that he could not report for his hearing because he could not afford to travel to the hearing site at that time.  The Veteran requested a later date, when he believed he would be able to attend a hearing.

Pursuant to 38 C.F.R. § 20.704(c) (2013), requests to reschedule a hearing may be made at any time up to two weeks prior to the scheduled date of the hearing if good cause is shown.  Examples of good cause include, but are not limited to, illness of the appellant or representative, difficulty in obtaining necessary records, and unavailability of a necessary witness.  If the Veteran fails to report for the hearing, the hearing may be rescheduled at the Veteran's request if good cause is shown for the failure to report, and for failing to make a timely request for postponement.  38 C.F.R. § 20.704(d).  In this case, the Board finds that good cause has been shown, and that the Travel Board hearing can be rescheduled.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Board hearing before a Veterans Law Judge sitting at the RO, in accordance with his request.  The RO should notify the Veteran of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2013).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


